department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c office_of_chief_counsel number info release date uil conex-127853-06 date the honorable barbara cubin u s house of representatives washington dc dear ms cubin i apologize for the delay in responding to your letter dated date to ---------------- ------------------------------------------- about the standard mileage rates published by the internal_revenue_service most recently i n revproc_2005_78 c b you asked why the deduction of the standard mileage rate for business use of an automobile is greater than the standard mileage rate for medical purposes the business and medical standard mileage rates are different because the deductions allowed by law are different business_expenses taxpayers can deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 and sec_167 of the internal_revenue_code the code the business standard mileage rate of cents per mile for business use on or after date represents all of the expenses of owning and operating an automobile for business purposes and takes into account both fixed costs including depreciation or lease payments and operating costs such as gasoline oil maintenance and repairs and tires section dollar_figure of rev_proc medical_expenses taxpayers can deduct medical_expenses paid during the taxable_year for which they are not compensated by insurance or otherwise including the cost of transportation primarily for and essential to medical_care sec_213 of the code the courts have held that only the out-of-pocket expenses of operating an automobile are deductible as medical_expenses see 510_f2d_435 10th cir and calafut v commissioner tcmemo_1964_239 therefore the medical standard mileage rate of cents per mile represents only out-of-pocket costs of operating an automobile section dollar_figure of rev_proc that is why the medical standard mileage rate is lower than the business standard mileage rate i hope this information is helpful if you have any questions please call me at ------------- ----------------------or --------------------------at -------------------- sincerely george baker branch chief branch income_tax accounting
